DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/24/2022 has been entered.
 Response to Amendment
The amendment filed on 01/19/2022 has been entered. Claim(s) 1-12, 14-15 is/are pending in the application. 

Election/Restrictions
Claims 4-10, and 14-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/15/2021.
Applicant’s election without traverse of Claims 1-3, 11-13 in the reply filed on 01/15/2021 is acknowledged.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “improved tensile strength” in claim 1 is a relative term which renders the claim indefinite. The term “improved” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what the alloy is considered improved over or what the alloy is being compared to; as such the metes and bounds of the claim is considered indefinite as it unclear where infringement would begin. 
Claims 2-3, 11-12 are rejected from their dependency on Claim 1. 



	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gerold et al. (US20080031765A1) and alternatively in view of Watanabe et al. ("Fine-grain processing by equal channel angular extrusion of rapidly quenched bulk Mg–Y–Zn alloy." Journal of materials research 20.1 (2005): 93-101.)
Regarding Claim 1, Gerold teaches a biodegradable magnesium alloy [0005] which is extruded [0035] for a medical implant device [0028] with a composition that overlaps or encompasses the claimed range for the following elements (Claim 10):
Element
Claimed Range (wt%) 
Prior Art (wt%) 
Y
About 4.0
0.5-4
Ca
About 0.5-0.6
0.05-1
Zr
About 0.6-1.0
0-1

About 2.0
0.5-6
Mg + impur.
Balance
Balance


In the case where a claimed range overlaps or lies inside of a range taught by the prior art, a prima facie case of obviousness exists. (See MPEP 2144.05(I)). 
Gerold teaches the Mg alloy is cast (melted) [0012] and solidified from the melt [0015], thereby meeting the limitation of “solid solution” by the solid solution hardening/strengthening that results during melting, and regarding the limitation of “single phase”, Gerold teaches the alloy is monophasic [0018]; and teaches the intermetallic phases are present in a volume of 1% or less [0024] which encompasses the claimed limitation of intermetallic phases being precluded. 
Regarding the limitation of the forming intermetallic Mg12YZn phase, Gerold teaches the presence of one or more intermetallic phases including Mg12YZn (Claim 3) which includes the claimed embodiment of Mg12YZn intermetallic phase and nothing else; alternatively, Watanabe teaches a fine grain processing method for Mg-Y-Zn alloys (abstract) and teaches fine Mg12YZn second phase particles are specifically desired to be formed by controlling extrusion and cooling methods as they serve pin the grain boundaries therefore improving mechanical properties of the alloy including hardness (abstract). Therefore, one of ordinary skill in the art would be specifically motivated to target or only form Mg12YZn intermetallic long period stacking order phase for the purpose of 
Regarding the limitations of the metal alloy having improved tensile strength, and exhibiting proliferation of cells and corresponding osteogenic differentiation; since the alloy of the prior art is considered to have a similar composition and are made by substantially identical methods, one of ordinary skill in the art would expect the alloys to have similar properties under the expectation that substantially identical products or products made by substantially identical methods have similar properties. (See MPEP 2112.01(I)). 
Regarding Claims 2-3, Gerold teaches a range of Ca of 0.05-1%, and a Zr range 0-1% which encompass the claimed ranges of about 0.6 wt% Ca and about 1.0 wt% Zr, as well as the Claim 3 Zr range of about 0.6wt%. In the case where a claimed range overlaps or lies inside of a range taught by the prior art, a prima facie case of obviousness exists. (See MPEP 2144.05(I)). (See Claim 1 rejection for composition citation) 
Regarding Claim 11, Gerold is silent regarding the impurities explicitly containing Fe, Ni, and Cu. However, there is motivation to an ordinary artisan to minimize impurities including Fe, Ni, and Cu for the purpose of preventing defects in the alloy microstructure. 

Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gerold et al. (US20080031765A1) as applied to Claim 1, in view of Moosbrugger et al. (“Corrosion Resistance of Magnesium Alloys”. ASM handbook. Eds. Stephen D. Cramer, and Bernard S. Covino Jr. Vol. 13. Materials Park, Ohio: ASM international, 2003.) or alternatively over Gerold et al. in view of Watanabe as applied to Claim 1, in further view of Moosbrugger et al.
Regarding Claims 11-12, Gerold is silent regarding the impurities (including Fe, Ni or Cu) explicitly containing the total amount of impurities constituting 20 ppm or less. However, Moosebrugger teaches that Nickel, copper, cobalt, and iron have extremely deleterious effects on magnesium alloys because of their low solid-solubility limits and that of these impurities, iron, nickel, and copper are the common contaminants introduced through poor molten metal handling practices (Page 693, Col. 2, Lines 1-20); further, Moosebrugger teaches high purity Mg alloys with lower contaminants of Cu, Fe, and Ni achieve significantly better corrosion rates (Page 693, Col. 3, Lines 1-10) (Table 3). Therefore, it would have been obvious to one of ordinary skill in the art to minimize the amount of impurities in the claimed range for the purpose of forming a high purity Mg alloy as impurities such as Fe, Cu, and Ni are deleterious to the corrosion of Mg alloys. 

Response to Arguments
Applicant's arguments filed 07/20/2021 have been fully considered but they are not persuasive. 
Applicant argues that while Gerold teaches the presence of one of more intermetallic phases including Mg12YZn, there is no guidance or suggestion that motivate one of ordinary skill to preclude intermetallic phases other than Mg12YZn as the inventive embodiments of Gerold include 3-5 intermetallic phases. 
This is not convincing as Gerold both teaches the intermetallic particles are to be preferably limited to less than 3% weight of the alloy; and further, Gerold explicitly claims “wherein the magnesium alloy comprises one or more intermetallic phases comprising… one or more from the group including …Mg12YZn, ...”.  This claim language directly states there can be an alloy comprising one intermetallic phase of the recited group including Mg12YZn. This includes the variation of only having Mg12YZn as an intermetallic phase and not any other. While the inventive examples may teach that more than one intermetallic phase may be produced; the disclosed examples do not constitute a teaching away from a broader disclosure as the patent as a reference is relevant for alloy that it contains including claim language that is broader than the preferred or disclosed embodiments.  
Applicant argues the prior art does not teach or suggest improved tensile strength as recited in the amended claim 1, noting that the disclosed tensile strength in the prior art is inferior to the inventive examples.
Examiner agrees that the inventive tensile strength is superior to that of the disclosed examples in the prior art. However, applicant does not actually quantify the tensile strength in the claim language and instead merely states the tensile strength is “improved”. This limitation is considered a term of degree and relative. The prior art tensile strength could also be considered “improved” over Mg alloys without any solid solution treatment for example. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO D MORALES whose telephone number is (571)272-6691. The examiner can normally be reached Monday-Thursday 9 am- 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on 5712726297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEVIN E YOON/Primary Examiner, Art Unit 1735